IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           : NO. 547
                                 :
ORDER AMENDING RULES 1950-1952 : JUDICIAL ADMINISTRATION DOCKET
AND 1954 OF THE PENNSYLVANIA     :
RULES OF JUDICIAL ADMINISTRATION :




                                           ORDER


PER CURIAM

         AND NOW, this 16th day of March, 2021, the proposal having been published for
public comment at 50 Pa.B. 5834 (October 24, 2020), it is Ordered, pursuant to Article V,
Section 10 of the Constitution of Pennsylvania, that Rules 1950-1952 and 1954 of the
Pennsylvania Rules of Judicial Administration are amended in the attached form.

         This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2022.


Additions are bolded and are underlined.
Deletions are bolded and are bracketed.